Per Curiam.
Writ of mandamus allowed. Opinion to be filed later.
Barnes, J., dissents.
The following opinion was filed December 6, 1905:
Sedgwick, J.
This is an original application for a mandamus against the county clerk of Buffalo county to compel him to receive and file the nomination of relator to the office of supervisor for the sixth district of said county. The county clerk refused to receive and file the certificate upon the sole ground that there could be no election of supervisor at the ensuing election, because section 1, chapter 54, laws of 1905, provides: “The supervisors selected and ap*671pointed as provided in this act shall hold their respective offices until the next general election occurring upon the even year folloAving their selections or appointment, and until their successors have been duly elected and qualified.” This act of the legislature Avould extend the terms of the county supervisors of the state for another year, and Avas held to be in conflict Avith the constitution for the reasons given in State v. Plasters, ante, p. 652.
Other objections Avere made to the constitutionality of the act, but it is not thought that their discussion here Avould be of permanent value.
The peremptory AVrit Avas alloAved as prayed.